Beck, J.,
dissenting. The sections of the Code of 1851' prescribing the place of bringing suit áre not cited in the 3.-: appearance: jurisdiction, foregoing opinion in their proper order. Sec- . .. tion 1702 is presented as though it were applicable to the cases contemplated in section 1703, when in truth, both from the order of the provisions as they are presented in the law, and the nature of the cases contemplated in the preceding and succeeding sections, it is very plain that the section first named, 1702, does not apply to actions referred to in section 1703. Where an action in which personal service was had — a personal action— was brought in the wrong county, it could there be prosecuted. *676to a judgment unless tlie defendant demand a change of venue to the proper county. Section 1703 contemplated actions' by attachment where the defendants were not served, suits to recover personal property, or to enforce a lien or mortgage, etc. These actions were to be brought in the county where the property was found. The situs of the property determined the propei’ places of bringing suit. In these actions jurisdiction acquired of the person of defendant by service of process subsequently to the commencement of the suit does not, if the property was not in the county, require ns to hold that the action could have been prosecuted to judgment. If this were so, the provision would have been defeated. The provision is clearly to the effect that all the actions contemplated were to be brought and prosecuted in the county where the property affected thereby was found. Attachment cases, where there was no service upon defendant, were to be regarded just as other cases contemplated in the section. Now, to hold that section 1702 applied to this provision would result in the conclusion that.unless the defendants appeared in cases to which it was ápplicable, and ashed for a change of venue, they may have been prosecuted to final judgments. No one can assent to this. Wo ash, then why could not these causes, when brought in the wrong county, have been prosecuted to final judgment? The answer is that the law forbade it — deprived the court of the authority to determine such .cases. In other words, the law denied jurisdiction in such cases to the court. In the absence of appearance or assent of a defendant in a ease of this class brought in the wrong county, a judgment would have been void for want of jurisdiction. Wliat was to be done when the defendant appeared specially and ashed a change of venue to the proper county? This question was answered in Courtney v. Carr, 6 Iowa, 238. The court held that the action, having been brought in the wrong county, could not be prosecuted to judgment because of want of jurisdiction, resulting from' the fact that the property affected was not found in the county where the action was commenced, and that the venue should be changed to the county where the property was found. As, without defendant’s - assent, the suit could *677not have been prosecuted to judgment in the court where it was commenced, the court held that jurisdiction was wanting in the District Court, and ruled that the venue ought to be changed.
. If the District Court had no jurisdiction in the case, all its proceedings were void. The attachment issued upon which the lots in dispute were seized, was one of these proceedings and must fail. I see no escape from this conclusion.
Upon the transfer of the case to the Polk District Court,- it acquired jurisdiction, but this did not cure the invalidity of the attachment,.for the writ was not a part of its proceedings. A writ void when-issued for want of jurisdiction will not be rendered valid by the subsequent acquisition of jurisdiction in the proceedings, certainly not as to rights and acts accrued and done before such acquisition of jurisdiction. Now, if the writ of attachment could have been made valid by the trans:fer of the case to Polk county and the acquisition of jurisdiction of the court of that county, and is to be regarded as a writ of that court, a proposition I by no means admit, this Was long after the attachment issued in the case, under which' plaintiffs claim title. Their lien, in this view, if otherwise valid, would be the older.
II. Carr’s special appearance in the Boone District Court authorized that court to transfer .this cause to Polk county. This was so held in the cause when in this court. 6 Iowa, 238. His appearance in the court of the last named county, conferred jurisdiction thereon. But the jurisdiction thus acquired could not act retrospectively, so as to affect the rights of third persons acquired before it attached. For this reason a motion of defendant to dissolve the attachment, which, as against him might preclude denial of the validity of the writ, could not affect the interest of plaintiff under the levy of the attachment in another case made before such case -was brought to Polk county. The act of defendant in the action, while binding him, could not prejudice the rights of third persons.
Upon the grounds I have briefly stated, I dissent from the foregoing opinions announcing the conclusion of a majority of the court. "